ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 11th day of
May, 2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to NNN Healthcare/Office REIT Thunderbird Medical, LLC (the
“Assignee”).

RECITALS

Assignor and 5410 & 5422 W. Thunderbird Road, LLC, an Arizona limited liability
company, PEA Enterprises, LLC, a California limited liability company, 5310 West
Thunderbird Road, LLC, an Arizona limited liability company, WRM T-Bird, LLC, a
Delaware limited liability company, EDI T-Bird, LLC, a Delaware limited
liability company, PVP T-Bird, LLC, a Delaware limited liability company,
Courtleigh T-Bird, LLC, a Delaware limited liability company, Mongan T-Bird,
LLC, a Delaware limited liability company, Booth T-Bird, LLC, a Delaware limited
liability company, Gertmenian T-Bird, LLC, a Delaware limited liability company,
and Bland T-Bird, LLC, a Delaware limited liability company (collectively the
“Seller”), entered into that certain Sale Agreement and Escrow Instructions,
dated as of April 6, 2007 (the “Contract”) with respect to certain property
known as Thunderbird Medical Plaza I, II & III, as more particularly described
in the Contract. Assignor desires to assign all of its rights, title and
interest in and to the Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

                  ASSIGNOR:   Triple Net Properties, LLC,
       
 
                    a Virginia limited liability company
       
 
               
 
  By: /s/ Jack Maurer  
 
 

 
                     
   
 
               
 
  Name:   Jack Maurer  
 

 
                         
   
 
               
 
  Title:   Executive Vice President  
 

 
                         

 
               

1

                 
 
                ASSIGNEE:   NNN Healthcare/Office REIT Thunderbird Medical, LLC,
   
 
                    a Delaware limited liability company
       
 
                    By:   NNN Healthcare/Office REIT Holdings, L.P.,
   
 
                        a Delaware limited partnership
   
 
               
 
  Its:   Sole Member  
 

 
                        By:   NNN Healthcare/Office REIT, Inc.,

 
               
 
      Its:   a Maryland corporation
General Partner  


 
               
 
          By:   /s/ Shannon K S Johnson
 
               
 
          Name:   Shannon K S Johnson
 
               
 
          Title:   Chief Financial Officer
 
               

#1270022 v1 021255.04971

2